DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1-8, 10, 22-34, 36, 48-54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17190472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application Claim 1
Reference Application Claim 1
A network entity, comprising: at least one transceiver; a memory; and at least one processor communicatively coupled to the at least one transceiver and the memory, wherein the at least one processor is configured to: determine whether a source reference signal transmitted from a first transmission-reception point (TRP) is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal, the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size; and configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal when it is so determined.
A network entity, comprising: at least one transceiver; a memory; and at least one processor communicatively coupled to the at least one transceiver and the memory, wherein the at least one processor is configured to: define a first set of configuration information for a source reference signal having a source reference signal bandwidth portion defined by a source reference signal start frequency and a source reference signal bandwidth size; define a second set of configuration information for a target reference signal having a target reference signal bandwidth portion defined by a target reference signal start frequency and a target reference signal bandwidth size; and cause the at least one transceiver to transmit the first and second sets of configuration information for configuring a user equipment (UE), wherein the first and second sets of configuration information indicate a quasi-co-location (QCL) 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2-8, 28-34 rejected based on claims 2-8 of the reference application respectively.
Claim 10, 36 rejected based on claims 8 of the reference application respectively.
Claim 22-26, 48-52 rejected based on claims 9-12 of the reference application.
Claims 27, 53-54 rejected based on claim 1 of reference application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objections
Examiner notes claims 27-52 recites contingent limitations by reciting phrases such as “determining whether” and “when”, considered conditionals language thus the claims may not have patentable weight if the alternative is supported. Examiner has provided art based on the Applicant’s intended language, but recommends reciting “in response to” instead of instances of “when” and after instances of “determining whether,” reciting “in response to determining” for a specific condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-22, 24-29, 34-48, 50-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (“Zhang”) (US 20210091900 A1).

Regarding claim 1, Zhang teaches
A network entity [Figure 1-2, network entity being network device], comprising: at least one transceiver; a memory; and at least one processor communicatively coupled to the at least one transceiver and the memory [Figure 1 110, Figure 13-14 and Figure 16 teaches ¶0566 the network entity comprising BBU and RRU, RRU considered a TRP], wherein the at least one processor is configured to: determine whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, first and second BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal when it is so determined [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2, wherein TCI indicates QCL relationship].

Regarding claim 2, Zhang teaches:
The network entity of claim 1, wherein the network entity is one of a location server, a location management function, or a serving TRP [¶0566 includes serving TRP being the RRU for a BBU in 5G ¶0566-568].

Regarding claim 3, Zhang teaches:
The network entity of claim 1, wherein, based on a determination that the source reference signal is the QCL source of the target reference signal, the source reference signal is the QCL source with [¶0324-325 teaches these spatial parameters as related to QCL].

Regarding claim 8, Zhang teaches:
The network entity of claim 1, wherein the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal when the source reference signal and the target reference signal satisfy a BW constraint specifying that the first BW portion and the second BW portion be within a threshold distance of each other in a frequency domain [¶0105-110, ¶0114-121, BWPs are determined to be associated prior to determining QCL for transmissions of reference signals, and BWP association is complete overlap of BWPs, thus the BW regions are within a threshold distance greater than zero, thus the determination of the reference signals on the respective BWPs having QCL relationship is based on these attributes of the BWPs satisfying the constraint].

Regarding claim 9, Zhang teaches:
The network entity of claim 8, wherein: the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal when the source reference signal  and the target reference signal satisfy the BW constraint and satisfy a TRP constraint, and the TRP constraint specifies that the first TRP is the same as the second TRP [¶0105-110, ¶0114-121, BWPs are associated and the reference signals QCL relationship when BWPs completely overlap thus within a threshold distance of zero, and ¶0566 RRU being the same for each transmission thus second and first TRP are the same].

Regarding claim 10, Zhang teaches:
The network entity of claim 8, wherein: the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal when the source reference signal and the target reference signal satisfy the BW constraint [¶0105-110, ¶0114-121, BWPs are determined to be associated prior to determining QCL for transmissions of reference signals, and BWP association is complete overlap of BWPs, thus the BW regions are within a threshold distance greater than zero] and satisfy a frequency layer constraint, and the frequency layer constraint specifies that a first frequency layer is the same as a second frequency layer, the first frequency layer being a frequency layer of the source reference signal, and the second frequency layer being a frequency layer of the target reference signal [¶0105-110, ¶0114-121 BW regions include frequency overlap such that the frequencies are the same and thus a frequency layer matches a frequency layer of the other BWP by including the same start, end, and RBs, thus the threshold distance constraint is met i.e. distance of zero, these frequency layer interpretations according to Applicant’s specification of frequency layer being a frequency parameter thus sharing RBs being a frequency layer, wherein the first and second layer are for first and second reference signals respectively ¶0118]

Regarding claim 11, Zhang teaches:
The network entity of claim 8, wherein: the threshold distance is specified as a threshold physical resource block (PRB) distance, a threshold frequency distance, a threshold band distance, a threshold channel distance, or any combination thereof, the threshold PRB distance specifies a number of PRBs, the threshold frequency distance specifies a number of Hertz (Hz), the threshold band distance specifies a number of bands [¶0105-110, ¶0116-121, BWPs may completely overlap considered a distance of a number of bands being zero bands as the bands are the same / include the same RBs], and the threshold channel distance specifies a number of channels.

Regarding claim 12, Zhang teaches:
The network entity of claim 8, wherein the threshold distance is frequency range (FR) specific [threshold distance is specific to a frequency range being zero as the BWPs overlap].

Regarding claim 13, Zhang teaches:
The network entity of claim 12, wherein the threshold distance is less than or equal to 20 MHz for FR1 and less than or equal to 100 MHz for FR2 [Examiner notes the claim does not define FR1 or FR2 thus being less than 20 MHz can apply for any FR1 or FR2, thus since the distance is 0 it is less than 20 MHz and 100 MHz so it covers both ranges].

Regarding claim 14, Zhang teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold center distance, and the at least one processor is configured to determine that the BW constraint is satisfied when a first BW center and a second BW center are within the threshold center distance of each other, the first BW center being a center of the first BW portion and the second BW center being a center of the second BW portion [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the centers would be identical and the distance is zero satisfying the constraint].

Regarding claim 15, Zhang teaches:
The network entity of claim 14, wherein threshold center distance is zero such that the BW constraint is satisfied when the first BW center and the second BW center are the same [¶0114-121 RBs are the same for both BWPs so the center would be the same with distance of zero].

Regarding claim 16, Zhang teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold start distance, and the at least one processor is configured to determine that the BW constraint is satisfied when the first start frequency and the second start frequency are within the threshold start distance of each other [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the start would be identical and the start distance is zero satisfying the constraint].

Regarding claim 17, Zhang teaches:
The network entity of claim 16, wherein threshold start distance is zero such that the BW constraint is satisfied when the first start frequency and the second start frequency are the same [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the start would be identical and the start distance is zero satisfying the constraint].

Regarding claim 18, Zhang teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold end distance, and the at least one processor is configured to determine that the BW constraint is satisfied when a first end frequency and a second end frequency are within the threshold end distance of each other, the first end frequency being equal to a sum of the first start frequency and the first BW size, and the second end frequency being equal to a sum of the second start frequency and the second BW size [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the ends would be identical and the end distance is zero satisfying the constraint].

Regarding claim 19, Zhang teaches:
The network entity of claim 18, wherein threshold end distance is zero such that the BW constraint is satisfied when the first end frequency and the second end frequency are the same [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the end would be identical and the end distance is zero satisfying the constraint].

Regarding claim 20, Zhang teaches:
The network entity of claim 8, wherein the at least one processor is configured to determine that the BW constraint is satisfied when any part of the first BW portion is within the threshold distance of any part of the second BW portion [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the BWPs are within any distance of each other being a distance greater than 0].

Regarding claim 21, Zhang teaches:
The network entity of claim 8, wherein the at least one processor is configured to determine that the BW constraint is satisfied when there is a non-zero overlap between the first BW portion and the second BW portion [¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the BWPs have a non-zero overlap].

Regarding claim 22, Zhang teaches:
The network entity of claim 8, wherein: the source reference signal is configured through a frequency domain container specifying at least one first component carrier (CC), at least one first band, and/or at least one first bandwidth part (BWP) of the source reference signal [¶0105-111 BWPs are configured on same carrier thus BWP configurations specifies same carrier, ¶0114-121, configured via BWP], and the at least one processor is configured to: determine the first BW portion based on the at least one first CC, the at least one first band, and/or the at least one first BWP prior to determining whether the BW constraint is satisfied [¶0114-121, determine constraint satisfied by determining the BWP portions overlapping].

Regarding claim 24, Zhang teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold component carrier (CC) distance, the source reference signal is configured through a frequency domain container specifying at least one first CC of the source reference signal [¶0105-111 BWPs are configured on same carrier thus BWP configurations specifies same carrier, reference signals configured on carriers ¶0114-118], and the at least one processor is configured to: determine at least one second CC based on the second BW portion, the at least one second CC being a CC that coincides or overlaps, at least in part, with the second BW portion [¶0105-111 BWPs determined and correspond to first and second CC being the same CC as these overlap]; and determine that the BW constraint is satisfied when the at least one first CC and the at least one second CC are within the threshold CC distance of each other [¶0105-121, CCs determined for BWPs and may be on the same CC thus CCs overlap, and this part of the constraint related to QCL relationships].

Regarding claim 25, Zhang teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold band distance, the source reference signal is configured through a frequency domain container specifying at least one first band the source reference signal [¶0105-111 BWPs are configured on same carrier with completely overlapping RBs thus same band for the BWPs configured for source and target reference signals ¶0114-118], and the at least one processor is configured to: determine at least one second band based on the second BW portion, the at least one second band being a band that coincides or overlaps, at least in part, with the second BW portion [¶0105-111 BWPs are configured on same band / RBs thus BWP configurations specifies same band, reference signals configured on these BWPs comprising at least a band ¶0114-118]; and determine that the BW constraint is satisfied when the at least one first band and the at least one second band are within the threshold band distance of other [¶0105-121, BWPs are intra-band and since the bands completely overlap, this satisfies the condition of the threshold distance being a distance greater than zero as RBs i.e. band completely overlaps].

Regarding claim 26, Zhang teaches:
The network entity of claim 8, wherein: the source reference signal is configured through a frequency domain container specifying at least one first band the source reference signal  [¶0114-121, bands for BWPs for references signals are intra-band, BWP used for reference signals], and the at least one processor is configured to: determine at least one second band based on the second BW portion, the at least one second band being a band that coincides or overlaps, at least in part, with the second BW portion [¶0105-111 BWPs are configured on same band / RBs thus BWP configurations specifies same band, reference signals configured on these BWPs comprising at least a band ¶0114-118]; and determine that the BW constraint is satisfied when the at least one first band and the at least one second band are the same [¶0105-121, BWPs are for first and target reference signals and are intra-band plus they overlap completely, i.e. share all their RBs, thus satisfies the condition of the threshold distance being a distance greater than zero].

Regarding claim 27, Zhang teaches:
A method of a network entity [Figure 1-2, network entity being network device], the method comprising: determining whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and configuring a user equipment (UE) with the source reference signal as the QCL source of the target reference signal when it is so determined [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2].

Regarding claim 28-29, 34-48, 50-52, see rejections for claims 2-3, 8-22, 24-26 teaches the physical structure performing the same functions.

Regarding claim 53, Zhang teaches:
A network entity, comprising: [Figure 1-2, network entity being network device], means for determining whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and means for configuring a user equipment (UE) with the source reference signal as the QCL source of the target reference signal when it is so determined [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2].

Regarding claim 54, Zhang teaches:
A non-transitory computer-readable medium storing computer- executable instructions for a network entity, the computer-executable instructions comprising: one or more instructions instructing the network entity [Figure 1-2, network entity being network device], to determine whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and one or more instructions instructing the network entity to configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal when it is so determined [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4-7, 23, 30-33, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (US 20210091900 A1) in view of Zarifi (US 20210050963 A1, provisional application 62/886,145 filed 8/13/2019).

Regarding claim 4, Zhang teaches:
The network entity of claim 1, wherein: the source reference signal is a downlink reference signal [¶0104-107, source reference signal is downlink reference signal].
Zhang teaches a target reference signal but not a DP-RS however Zarifi teaches QCL between reference signals and the target reference signal is a downlink positioning reference signal [¶0026, reference signal QCL with DL PRS see further ¶0065-66].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signal is DL PRS. Zhang teaches downlink reference signals ¶0104-106 but does not teach target signal being DL PRS however Zarifi teaches reference signal may be any one of multiple reference signals includes DL-PRS and the DL-PRS may be used for purpose of SRS power control ¶0065.

Regarding claim 5, Zhang- Zarifi teaches:
The network entity of claim 4.
Zhang teaches ¶0104-106 a source reference signal but does not teach the claimed reference signal however Zarifi teaches wherein: the source reference signal is one of a first downlink positioning reference signal (DL-PRS), a synchronization signal block (SSB), or a channel state information reference signal (CSI-RS), and the target reference signal is a second DL-PRS [see ¶0026, ¶0065-66, reference signals may include the claimed types all being DL-PRS types].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signal is DL PRS. Zhang teaches downlink 

Regarding claim 6, Zhang teaches:
The network entity of claim 1, wherein: the target reference signal is a downlink reference signal [¶0104-107 target reference signal].
Zhang teaches a source reference signal but not DL-PRS however Zarifi teaches the source reference signal is a downlink positioning reference signal [[see ¶0026, ¶0065-66, reference signals may include the claimed types all being DL-PRS types].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signal is DL PRS. Zhang teaches downlink reference signals ¶0104-106 but does not teach target signal being DL PRS however Zarifi teaches reference signal may be QCL and may be any one of multiple reference signals includes DL-PRS and the DL-PRS may be used for purpose of SRS power control ¶0065.

Regarding claim 7, Zhang- Zarifi teaches:
The network entity of claim 6.
Zhang teaches a source reference signal but not DL-PRS however Zarifi teaches wherein: the source reference signal is a DL-PRS, and the target reference signal is a CSI-RS [[see ¶0026, ¶0065-66, reference signals may include the claimed types all being DL-PRS types including DL-PRS and CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signal is DL PRS. Zhang teaches downlink reference signals ¶0104-106 but does not teach target signal being DL PRS however Zarifi teaches reference signal may be QCL and may be any one of multiple reference signals includes DL-PRS and the DL-PRS may be used for purpose of SRS power control ¶0065 and for performing measurements using CSI-RS ¶0071.

Regarding claim 23, Zhang teaches:
The network entity of claim 22.
Zhang teaches a downlink reference signal as a source but not expressly the claimed reference signals however Zarifi teaches the downlink reference signals may be several types wherein the source reference signal is a channel state information reference signal (CSI-RS) or a synchronization signal block (SSB) [[see ¶0026, ¶0065-66, reference signals may include the claimed types all being DL-PRS types including DL-PRS and CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signal is DL PRS. Zhang teaches downlink reference signals ¶0104-106 but does not teach target signal being DL PRS however Zarifi teaches reference signal may be QCL and may be any one of multiple reference signals includes DL-PRS and the DL-PRS may be used for purpose of SRS power control ¶0065 and for performing measurements using CSI-RS ¶0071, enabling UL beam management/alignment towards a non-serving cell ¶0066.

 Claim 30-33 and claim 49, see rejections for claims 4-7 and 23 in which the physical structure is taught performing the same functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20210409167 - ¶0045
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478